The Honorable John Pagan State Senator 6907 Lucerne Drive Little Rock, Arkansas 72205
Dear Senator Pagan:
This is in response to your request for an opinion on the following question:
  Whether it is appropriate for a probate judge to adopt as policy, pursuant to Section 2 of Act 861 of 1989, A.C.A. § 20-47-201 et seq., an absolute rule that any involuntary commitment pursuant to a petition for persons shall require that such person be committed for the full seven (7) day period, excluding weekends and holidays, to the date of any hearing set pursuant to Section 9 of the Act?
It should be noted initially that ordinarily, it is inappropriate for this office, an establishment of the executive branch of government, to comment on the appropriateness of judicial action.
It is my opinion, however, that the statute you reference requires only that the probate judge or referee conduct the hearing required by A.C.A. § 20-47-214 "within seven (7) days, excluding weekends and holidays, of the person's detention." As long as in each case the hearing is held within seven days, the probate judge is in compliance with the statute.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh